Citation Nr: 0630587	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg with fractures of the 
tibia, fibula and fifth metatarsal and cuboid bones with 
peripheral nerve involvement, Muscle Group XII, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg, Muscle Group XI, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for the residuals of his service-connected 
leg injuries.  


FINDINGS OF FACT

1.  The residuals of the shell fragment wound of the left leg 
are manifested by tissue loss of the left tibia and 
complaints of muscle spasms and, are productive of a severe 
impairment.  

2.  The veteran has adherent scars of the left leg.

3.  The residuals of the shell fragment wound of the right 
leg are manifested by asymptomatic scars, without evidence of 
tenderness, painful motion and weakness, and results in 
moderate impairment.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of a shell 
fragment wound of the left leg with fractures of the tibia, 
fibula and fifth metatarsal and cuboid bones with peripheral 
nerve involvement, Muscle Group XII, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5312 (2005).

2.  The criteria for a separate 10 percent evaluation for 
scars of the left leg have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).

3.  A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right leg, Muscle Group XI, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield, 19 Vet. 
App. 103, rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The VA satisfied its duty to notify by means of a May 2003 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

The appellant was not provided notice that a disability 
rating or an effective date would be assigned in the event of 
an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard, 4 Vet. App. 384, 
394.  In that regard, as the Board concludes below that the 
preponderance of the evidence is against the claims for an 
increased rating for shell fragment wound of the left or 
right leg, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  In 
light of the decision in this case to assign a separate 10 
percent rating for scars of the right leg, since the veteran 
will be provided the applicable law as to the assignment of 
the rating, as well as the effective date, if he expresses 
disagreement with the assignment by the RO rating action that 
effectuates this decision, no prejudice to the veteran will 
result from the Board's adjudication of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Duty to assist

With regard to the duty to assist, the record contains the 
reports of VA examination and private medical records.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claims.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following.  
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
by paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

	I.  Residuals of a shell fragment wound of the left leg

A 30 percent evaluation may be assigned for severe injuries 
to Muscle Group XII.  Function:  Dorsiflexion (1); extension 
of toes (2); stabilization of arch (3) anterior muscles of 
the leg: (1) Tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus (4) peroneus tertius.  
Diagnostic Code 5312.

A 40 percent evaluation is warranted for amputation of the 
leg at a lower level, permitting prosthesis.  Diagnostic Code 
5165 (2005).

A 40 percent evaluation is warranted for amputation of the 
forefoot, proximal to the metatarsal bones (more than one-
half of metatarsal loss).  Diagnostic Code 5166 (2005).

A 40 percent evaluation may be assigned for loss of use of 
the foot.  Diagnostic Code 5167 (2005).

The record establishes that the veteran is in receipt of the 
maximum schedular evaluation for the residuals of the shell 
fragment wound of the left leg.  Following the VA examination 
in April 2003, the examiner concluded that the veteran had a 
severe injury to Muscle Group XII.  This is consistent with a 
30 percent evaluation.  Since the examinations conducted in 
April 2003 demonstrated that the veteran had active range of 
motion of the left knee, ankle and foot, there is no basis on 
which it may be concluded that loss of use of the foot is 
present.  Accordingly, the Board finds that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
injury.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating for 
residuals of a shell fragment wound of the left leg.  

The veteran has also asserted that a separate evaluation 
should be assigned for the left leg scars.  It is noted that 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2005) [the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

The scars of the left leg were described by the examiner in 
April 2003.  At that time, the examiner stated that the scars 
were adherent.  In addition, the Board points out that the 
veteran indicated that the left lateral scar was tender to 
touch in winter and he also complained of subjective 
paresthesia and dysthesia of the lower left leg and foot.  
From the VA examination findings, it appears that such 
tenderness emanates from the scar itself.  As such, the Board 
finds that a separate 10 percent evaluation for the scar is 
warranted pursuant to Diagnostic Code 7804.  The Board notes 
that in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The service medical records disclose that the veteran 
sustained a shrapnel injury of both legs, with fractures of 
the left tibia, fibula and metatarsal and cuboid bones in 
December 1967

	II.  Residuals of a shell fragment wound of the left leg

A 20 percent evaluation may be assigned for injuries to 
Muscle Group XI, which are moderately severe.  A 10 percent 
evaluation will be assigned when moderate.  Posterior and 
lateral crural muscles.  Muscles of the calf.  (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) flexor hallucis longus: (5) flexor 
digitorum longus; (6) popliteus.  (Function:  Propulsion, 
plantar flexion of foot (1); stabilizing arch (2, 3); flexion 
of toes (4, 5); flexion of knee (6).)  Diagnostic Code 5311.

The evidence supporting the veteran's claim includes some of 
the findings on the medical reports of record.  The April 
2003 VA examinations demonstrated that the veteran did not 
have full range of motion of the right knee.  Mild 
degenerative joint disease was reported, and the veteran 
subsequently underwent a right total knee replacement.  

The evidence against the veteran's claim consists of the 
findings on the VA examinations and a VA medical opinion.  In 
this regard, the Board observes that the April 2003 VA 
examination revealed that there was no tendon damage and that 
muscle strength of the lower extremities was 5/5.  There was 
no indication of any muscle herniation, and the veteran had 
active range of motion of the right knee, without any pain, 
lack of endurance or weakness.  The examiner concluded that 
the injury to Muscle Group XI of the right leg was moderate 
in severity.  The Board acknowledges that the veteran 
underwent a right total knee replacement.  It must be 
emphasized, however, that based on a review of the claims 
folder, a VA medical provider opined that it was not as least 
as likely as not that the veteran's arthritis of the right 
knee was related to service.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of the residuals of the shell fragment 
wound of the right leg.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for a 
higher rating.  

The Board has also considered whether a separate evaluation 
is warranted for the scars.  The Board acknowledges that the 
April 2003 VA examination showed that there were several 
right leg scars.  However, it appears that while the scars of 
the veteran's left leg were adherent to muscle tissue, the 
right leg scars were not.  Thus, the veteran's scars of the 
right leg are asymptomatic and a separate evaluation is not 
in order.  


ORDER

A rating in excess of 30 percent for residuals of a shell 
fragment wound of the left leg, with fractures of the tibia, 
fibula and fifth metatarsal and cuboid bones with peripheral 
nerve involvement, Muscle Group XII, is denied.

A separate 10 percent evaluation for scars of the left leg is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right leg, Muscle Group XI, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


